Plaintiff in error, Claud Bonds, was convicted in the district court of Beckham county of the crime of grand larceny, and was sentenced to be imprisoned in the state reformatory for the term of two years. To reverse the judgment and sentence he appealed, by filing in this court on August 16, 1918, a petition in error with case-made.
On April 3, 1919, suggestion of the death of plaintiff in error was filed in this court signed by the attorney for plaintiff in error and the county attorney of Beckham county. It is therefore adjudged and ordered that all proceedings in this prosecution be abated by reason of the death of plaintiff in error, Claud Bonds.
The district court of Beckham county is directed to enter its appropriate order to that effect.